DETAILED ACTION
This Action is responsive to the Amendment filed on 12/03/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 11-13 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Hsieh (US 2017/0338302).

Regarding claim 1, Hsieh (see, e.g., FIG. 13A) discloses a silicon carbide semiconductor device comprising: 
a silicon carbide substrate 142 (see also FIG. 2)(Para 0039); and
a semiconductor layer 146 provided on the silicon carbide substrate 142, the semiconductor layer 146 including (Para 0039):
a drift layer 112 having a first conductivity type and being provided on the silicon carbide substrate 142 (Para 0030);
110 having a second conductivity type different from the first conductivity type and being provided on the drift layer 112 (Para 0030);
a source region 108 having the first conductivity type and being provided on the well region 110 (Para 0030);
a gate trench 120 (see also FIG. 8A) having an inner surface with a bottom located at a deeper position than the well region 110 and within a portion of the drift layer 112, and a lateral part continuous with the bottom (Para 0030);
an electric field relaxation region 130/134 having the second conductivity type and having at least a part located below the bottom of the gate trench 120 (Para 0034); and
a surge relaxation region 132 having the first conductivity type, contacting at least a part of the bottom of the gate trench 120, and being separated from the drift layer 112 by the electric field relaxation region 130/134 (Para 0034).

Regarding claim 2, Hsieh (see, e.g., FIG. 13A) teaches that the first conductivity type is an n-type and the second conductivity type is a p-type (Para 0030).

Regarding claim 11, Hsieh (see, e.g., FIG. 13A) discloses a silicon carbide semiconductor device comprising: 
a silicon carbide substrate 142 (see also FIG. 2)(Para 0039); and
a semiconductor layer 146 provided on the silicon carbide substrate 142, the semiconductor layer 146 including (Para 0039):
a drift layer 112 having a first conductivity type and being provided on the silicon carbide substrate 142 (Para 0030);
110 having a second conductivity type different from the first conductivity type and being provided on the drift layer 112 (Para 0030);
a source region 108 having the first conductivity type and being provided on the well region 110 (Para 0030);
a gate trench 120 (see also FIG. 8A) having an inner surface with a bottom located at a deeper position than the well region 110 and a lateral part continuous with the bottom (Para 0030);
an electric field relaxation region 130/134 having the second conductivity type and having at least a part located below the bottom of the gate trench 120 (Para 0034); and
a surge relaxation region 132 having the first conductivity type, contacting at least a part of the bottom of the gate trench 120, and being arranged within the electric field relaxation region 130/134 (Para 0034).

Regarding claim 12, Hsieh (see, e.g., FIG. 13A) teaches that the first conductivity type is an n-type and the second conductivity type is a p-type (Para 0030).

Regarding claim 13, Hsieh (see, e.g., FIG. 13A) teaches that the electric field relaxation region 130/134 surrounds the surge relaxation region 132.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The Examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
02/17/2021